      Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 1 of 17




              UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF PENNSYLVANIA


Ercole A. Mirarchi                                     Case No.:


              Plaintiffs,                              ELECTION FRUAD
                                                       COMPLAINT FOR
       v.
                                                       EQUITABLE DAMAGES,
                                                       PUNITIVE DAMAGES, AND
KATHY BOOCKVAR, in her capacity as                     REQUEST FOR INJUNCTIVE
Secretary of the State of Pennsylvania and chief       RELIEF
of elections official; ALLEGHENY COUNTY
BOARD OF ELECTIONS; BUCKS COUNTY
BOARD OF ELECTIONS; CENTRE COUNTY                      JURY TRIAL DEMANDED
BOARD OF ELECTIONS; CHESTER
COUNTY BOARD OF ELECTIONS;
DAUPHIN COUNTY BOARD OF                                Judge:
ELECTIONS; DELAWARE COUNTY
BOARD OF ELECTIONS; ERIE COUNTY
BOARD OF ELECTIONS; LACKAWANNA                         Date Action filed: January 12, 2021
COUNTY BOARD OF ELECTIONS; LEHIGH                      Date set for trial:
COUNTY BOARD OF ELECTIONS;
MONROE COUNTY BOARD OF
ELECTIONS; MONTGOMERY COUNTY
BOARD OF ELECTIONS; NORTHAMPTON
COUNTY BOARD OF ELECTIONS;
PHILADELPHIA COUNTY BOARD OF
ELECTIONS;
DEMOCRATIC NATIONAL COMMITTEE;
JOSEPH R. BIDEN; and KAMALA D.
HARRIS.
FBI-PA & Washington DC; SEC-Board;
USDOJ-PA; HOUSE FINANCIAL SERVICES
COMMITTEE.


              Defendants.




                                        Page 1 of 17
            Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 2 of 17




  PLAINTIFF’S RESPONSE TO CERTAIN DEFENDANT COUNTIES’ MOTION TO
               DISMISS PLAINTIFF’S AMENDED COMPLAINT

    Plaintiff, Ercole Mirarchi, respectfully opposes and responds to CERTAIN DEFENDANT
COUNTIES’ motion to dismiss Plaintiff’s amended complaint for the reasons set forth below.


       1.          Admitted, with clarification. The primary, or underlying, cause of action

               asserted by Plaintiff, which is the basis for his complaint and the four causes of

               action referenced by CERTAIN DEFENDANT COUNTIES, is

                       “why is it so many geometrical mathematical constants exist, interconnect
                       with, and or can be used to replicate many of Pennsylvania, and our
                       Nation’s 2020 Election Vote Totals” (Am. Complaint, ECF No. 26, I.
                       NATURE OF THE CASE, Page-2, Lines 14-15), which isn’t possible,
                       outside of nature, “without the use of mathematics of some type being used
                       to configure a result.” (Am. Complaint, ECF No. 26, I. NATURE OF THE
                       CASE, Page-2, Lines 15-16). NOTE: All “Lines” referenced are the left justify numbers
                       listed on each page of (Am. Complaint, ECF No. 26).


       2.          Denied. According to Warth v. Seldin, 422 U.S. 490, 501 (1974) (Warth), in

               deciding whether a person has standing, a court must consider the allegations of

               fact contained in a person's declaration and other affidavits in support of his

               assertion of standing, and at Warth, 422 U.S. at 501 (when addressing a motion to

               dismiss for lack of standing, both district court and court of appeals must accept as

               true all material allegations of the complaint and must construe the complaint in

               favor of the party claiming standing).

                   Plaintiff asserts there are no allegations listed in his complaint that are not

               already supported within the complaint itself, or is touched upon in the causes of

               action that will be supported in discovery, at which time Plaintiff will step through

               PA’s vote-counting and data transfer protocols to identify where the algorithm

               containing the math logic used to configure the results of our Election, lies.


                                                 Page 2 of 17
                 Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 3 of 17




                           To demonstrate this, Plaintiff’s first cause of action (Am. Complaint, ECF No.

                      26, ¶¶ 165-166) will show the results that came out of Pennsylvania’s vote-

                      counting process were planned and deliberate. In addition, be aware, this same

                      information will also be used to support SECOND CAUSE OF ACTION (Am. Complaint, ECF

                      No. 26, ¶ 168), and THIRD CAUSE OF ACTION (Am. Complaint, ECF No. 26, ¶¶ 169-170).

                               165.     This complaint shows malfeasance in Pennsylvania Elections by Officials, many
                               of which are unknown at this time, who acting “under color of law,” diluted valid ballots
                               with invalid ones (a form of “ballot-box stuffing”), rendering a false vote tabulation in
                               favor of Biden/Harris, and likely others, which prevented valid voter registrations votes
                               from being given effect in all measures listed on the November 3, 2020 ballot, (18 U.S.C.
                               §§ 241, 242), where federal candidates were on the ballot (52 U.S.C. §§ 10307, 20511).

                           This allegation of fact is already supported by the analytical work done by

                      concerned citizens, such as, but not limited to, the Data Integrity Group, who

                      brought to the Public’s attention they found 432,116 negative Trump votes (i.e.

                      changed or flipped from Trump to Biden) in the periodic tabulated data-feeds each

                      state supplies to News Outlets, like CNN or the Associated Press, to report on

                      during Election Night, which went ignored by our Secretary of State and County

                      Boards of Election, who are charged with managing/supervising our Elections.

                           The calculations below are being used to support the Data Integrity Group

                      findings, by showing how Trump’s 3,378,263 PA votes numerically interconnect

                      with the 432,116 negative votes uncovered in the Data Integrity Group analysis of

                      the periodic vote counts PA provided to Media News Outlets, such as CNN, to

                      report on, which prove an algorithm, based upon math, was active during the vote-

                      counting process managed by the Secretary of State and County Election Boards.

                                                                       , numerically equals the 432,116 votes (213,707 Election Day votes
                      ((1-SQRT(1/3.378263))^4) =      0.0432116 and 218,409 absentee votes) the Data Integrity Group uncovered.
SQRT((3.1416/(1-((1-SQRT(1/3.378263))^4)))*0.1) =         0.5730 , numerically equates to a Radian, often referred to as 57.3 degrees.
                                                                       , loops or circles back to Biden’s, 3,459,923, votes received in PA, by
((2/(SQRT(3.459923)*3.378263))-LN(0.0432116)) =         3.459922 12/31/2020. NOTE: “LN()” is Excel’s Function for a natural logarithm.


                                                        Page 3 of 17
                  Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 4 of 17




                            This next series of calculations continues to support The Data Integrity’s

                        Group findings, and it further proves a computer algorithm was used to configure

                        Pennsylvania’s Election vote totals. And take notice of the same decimal format

                        in the 1st calculation result listed below, which matches the decimal format shown

                        in the 1st calculation of the result listed above (which is the bottom of page-3).

                                                                      , is numerically less than a 1 vote difference from Pennsylvania’s alleged
                                                                      to be missing "218,409" absentee votes for Trump. NOTE: Uncovering
                                                                      0.0 in the result of two calculations supports why it is practical for
 SQRT((((3.1416*2)/3.377674)^2)-3.459923) =           0. 0218408      Plaintiff to use multiply by 0.1 in calculations to unravel this scheme.
  (SQRT((0.0218409^2)+3.459923)*3.377674) =               6.2832 , is equal to "Tau", which is 2Pi, (3.1416*2) = 6.2832.
((3.1416*2)/SQRT((0.0218409^2)+3.459923)) =             3.377674 , equals the 3,377,674 votes Trump/Pence certified in PA on 11/24/2020.
                                                                      , is numerically equal to the updated votes the Associated Press reported
 ((((3.1416*2)/3.377674)^2)-(0.0218409^2)) =            3.459923 Biden/Harris received in Pennsylvania, "3,459,923", by 12/31/2020.

                            This next series also supports the Data Integrity Group’s findings in

                        Pennsylvania. Recall, the 2nd calculation listed in this Paragraph-2, at the bottom

                        of page-3 shows to see the radian measure, you need to multiply by “0.1”.

                        (NOTE: A radian is a standard unit of angular measure that can only be shown by running

                        arithmetic calculations against the data born of the process using that logic.)    With this in

                        mind, the 1st two calculations listed below show where the values in the last two

                        calculations interconnect. The 3rd calculation reveals how a numeric version of

                        the radian measure, squared, is a key part of the math logic contained within the

                        algorithmic or engineered processes that were created and used by someone to

                        configure the outcome of Pennsylvania, and our Nationwide, 2020 Elections.

                              (1/((1-SQRT(0.213707))^2)) =          3.458557
                 ((((0.360/(3.1416*2))^2)*0.1)+3.458229) =          3.458557
                                                                                   , is about equal to the Radian Squared, expressed as
                   ((1/((1-SQRT(0.213707))^2))-3.458229) = 0.0003282 (((0.360/(3.1416*2))^2)*0.1) = 0.0003283.
                                                                                   , is numerically equal to the 3,458,229 votes Pennsylvania
((1/((1-SQRT(0.213707))^2))-(((0.360/(3.1416*2))^2)*0.1)) =         3.458229 certified on 11/24/2020 for Biden/Harris.
                                                                                   , is numerically equal to Pennsylvania’s alleged missing
 ((1-(1/SQRT((((0.360/(3.1416*2))^2)*0.1)+3.458229)))^2) =          0.213707 213,707 election day votes.


                                                           Page 4 of 17
             Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 5 of 17




                         The next paragraph below (Am. Complaint, ECF No. 26, ¶ 166) continues to

                    support why the Court, for standing, should believe all allegations of fact as true.

                            166.     Moreover, polls in Pennsylvania were improper, and or purposely manipulated
                            or flipped to give a false impression Biden/Harris had a comfy lead in the State, which
                            was an attempt to prevent or impede qualified voters from participating in the November
                            3rd , 2020 Election where a federal candidate’s name was on the ballot, which provided
                            cover to commit fraud by giving the Public a false impression, so no one would question
                            the outcome and notice 600,000 ballots were added to dilute the vote, (18 U.S.C. §§ 241,
                            242). NOTE: Yellow Highlights supplied by Plaintiff.

                       In the months before our Election taking place, all major Polls conducted in

                   Pennsylvania portrayed Biden/Harris with what can be described as a large lead

                   over Trump/Pence, which the results in the calculations below do not support, but

                   instead infer the Poll numbers were flipped to intentionally deceive the Public into

                   thinking Biden/Harris had a large lead, so no one would question the configured

                   outcome, as, “600,000” votes less the “432,116” votes the Data Integrity Group

                   uncovered was flipped from Trump to Biden (a form of dilution) equals “167,884”

                   physical ballots needing to be injected into Pennsylvania’s vote-counting process at

                   some point, which fits into the range of ballots USPS whistleblower, Jesse Morgan,

                   swore he had delivered, from NY to PA, before our Election taking place, which

                   supports a deliberate plan was in place to configure the outcome of our Election.

                            A U.S. Postal Service contractor who said his trailer, loaded with 28 Gaylord’s,
                            estimated to contain somewhere between 144,000-288,000 completed ballots,
                            which he drove between New York and Pennsylvania, disappeared after he
                            delivered it to a Lancaster, Pa. United States Postal depot. https://www.msn.com/en-
                            us/news/us/whistleblowers-post-office-labeled-trump-mail-e2-80-98undeliverable-e2-80-99-
                            388000-ballots-backdated-e2-80-98disappear-e2-80-99/ar-BB1bxlCR


                                (0.600000-0.432116) = 0.167884 , is an approximation of ballots Plaintiff believes was
                                                                        manually injected in Pennsylvania Counties to help
   (((1/((1/0.105)-(10-(1/0.108))))^(1/4))/3.459923) = 0.167889 give Biden/Harris the win in that state.


                     The next calculation supports the two above have merit, and more can be shown.

((10-(6-(1/(3.378263-(3.459923-0.432116)))))^(1/4)) =        1.618 , equals the commonly referred to value for Phi, “1.618”.


                                                     Page 5 of 17
Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 6 of 17




     Moreover, Lujan v. Defenders of Wildlife, 112 S. Ct. 2130, 2136 (1992) (Lujan)
 basically says a person sufficiently affected by a matter caused by a controversy that
 can be resolved by legal action, has standing. With this in mind, the first line of each
 cause of action says “Plaintiff reiterates averments from Paragraphs 1-147”, or “1-
 152”, which shows:

        -   Plaintiff is a Pennsylvania resident, who cast a ballot, in-person, in our 2020
            Election at a designated facility located in the district where he lives.

        -   Plaintiff has shown the outcome of Pennsylvania’s 2020 Presidential Election
            was arithmetically configured by way of an unidentified process predicated
            upon the three most important numbers in math, the constants “Pi”, “e”, and
            “Phi” (aka the Golden Ratio, whose inverse value is what the Fibonacci 618
            investing value is based on) that nullified his vote in an Election managed,
            and supervised, by our Secretary of State and County Boards of Election.

       -    Plaintiff has shown all values hidden under the guise of the untrue records in
            the somewhat loosely related matter are also constants or variables of some
            type in this mathematically engineered vote-rigging scheme that was used to
            configure Pennsylvania’s 2020 Election result vote totals, and thus, their
            Election outcomes in this matter, which can be proven by issuing a subpoena.

        -   Plaintiff also shows several other races were configured in Pennsylvania, such
            as the outcome of the State Attorney General’s race, which that race was also
            configured using the same, or similar, logic he uncovered was being used in
            the billion-dollar reinsurance treaty accounting scheme from that somewhat
            loosely relate mater, which a Federal Court, HFSC, SEC, FBI, and USDOJ
            are aware of, but to date, ignored at his expense, livelihood, and well-being.

            To further support the claim above, the 1st calculation below from (Am.
            Complaint, ECF No. 26, Page-37, Para-83, Line 5) is the basis for the next
            three calculations that follow, which show the number of votes Josh Shapiro
            received in his Attorney General’s Race also interconnects to, and or can be
            replicated with math constants, which isn’t possible unless an algorithm based
            on that same math logic was used to configure the outcome of those Elections.


                                   Page 6 of 17
                Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 7 of 17



                                                             , equals 2.294, a value purported to be a reinsurance treaty number in
          (((2.61803399*2)/3.457072)^2) =          2.2940 that somewhat loosely related matter.
                                                             , equates to a variation of 1/2 the Golden Ratio Squared, expressed as
            (((3.457072^2)/(3.1416*2))^4) = 13.09013 (26.1803399/2) = 13.09017.

   ((3.457072^2)/((26.1803399/2)^(1/4))) =        6.2832 , is equal to the math constant "Tau", i.e. "2Pi", (3.1416*2) = 6.2832.
                                                             , is numerically a -1 vote difference from the 3,457,072 votes Josh
SQRT(((26.1803399/2)^(1/4))*(3.1416*2)) = 3.457073 Shapiro received in PA's 2020 District Attorney Election.


                               The next two calculations below, where the first calculation uses
                               Trump/Pence 3,378,263 Pennsylvania vote total, and the second
                               calculation uses the 17,228,422 sums of votes Biden and Trump received
                               in GA, MI, and PA’s Election, further support the number “2294” is
                               another constant of some type used in this vote-rigging scheme.

                       ((1.61803399/3.378263)^2) =       0.22940 , numerically equates to “2.294”, a value purported to be a
                                                                      reinsurance treaty # in that somewhat loosely related matter.
  SQRT(1/((SQRT(17.228422)*3.1416)^(1/4))*0.1) =         0.22940 NOTE: “1.61803399” is “Phi”, and “3.1416” is “Pi”.

                               Moreover, the series of calculations below further support the statement
                               above. Plaintiff is not going to fully explain the math used in this series,
                               for the reason he is only showing how the number “2179”, a value
                               discussed in his complaint (Am. Complaint, ECF No. 26, ¶ 76), which like
                               “2294” is supposed to be another reinsurance treaty number related to that
                               somewhat loosely related matter, but in reality, it is another constant of
                               some type used in these mathematically engineered schemes, which again,
                               will not be discussed at this time in detail, with except to share that the last
                               three calculations show it is a certainty Pennsylvania’s 2020 Election was
                               configured using unrevealed algorithms that were based on math constants.

                               Variables/Math Constants used in the series of calculations shown below:
                                       -   “6”, the number six is a math constant.
                                       -   3.14159 and 3.1416 or its Microsoft Excel Spreadsheet function
                                           equivalent, PI(), are all commonly used variations of the constant Pi.
                                       -   EXP(1), is Microsoft Excel’s Spreadsheet function for the constant e.
                                       -   1.61803399, is the math constant Phi, aka the Golden Ratio.
                                       -   501171, is one of several values hidden under the guise of the untrue
                                           records Plaintiff speaks of.


                                                      Page 7 of 17
                      Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 8 of 17



                                                                                , is numerically equal to FFH’s subsidiary, Odyssey-re,
                       (1/((SQRT(6/0.501171)+3.14159)^2)) = 0.02294542 2008-Annual, page 101, “2,294,542” Written Premiums.
        (((SQRT(6/0.501171)+(1/(3.459923-3.1416)))^2)/2) =              21.79   , is numerically equal to FFH’s Clash re-Treaty No. "2179".
                           ((((EXP(1)-1.61803399)*6)^2)/2) =            21.79   , is numerically equal to FFH's Clash re-Treaty No. "2179".
                                         ((1/0.02294542)/2) =           21.79   , is numerically equal to FFH's Clash re-Treaty No. "2179".
                                    (((3.459923+PI())^2)/2) =           21.79   , is numerically equal to FFH's Clash re-Treaty No. "2179".
                         (((3.459923-LN(0.0432116))^2)/2) =             21.79   , is numerically equal to FFH's Clash re-Treaty No. "2179".
                     (((((3.459923/3.378263)^4)*6)^2)/2) =              21.79   , is numerically equal to FFH's Clash re-Treaty No. "2179".
((((((EXP(1)-1.61803399)^(1/4))*3.378263)+3.1416)^2)/2) =               21.79   , is numerically equal to FFH's Clash re-Treaty No. "2179".

                           ((SQRT(21.79*2)-PI())/3.378263) =      1.024172 , equates to ((EXP(1)-1.61803399)^(1/4)) = 1.024171.
                                                                                , is numerically 1 vote from Biden/Harris 12/31/2020
                                       (SQRT(21.79*2)-PI()) =     3.459922 Pennsylvania vote count, 3,459,923.
                                                                                , is numerically -2 votes from Trump/Pence 12/31/2020
      ((SQRT(21.79*2)-PI())/((EXP(1)-1.61803399)^(1/4))) =        3.378265 Pennsylvania vote count, 3,378,263.

                                      (3.459923/3.378263) =       1.024172 , equates to ((EXP(1)-1.61803399)^(1/4)) = 1.024171.
                                                                                , is numerically 3 votes from Biden/Harris 12/31/2020
                 (((EXP(1)-1.61803399)^(1/4))*3.378263) =         3.459920 Pennsylvania vote count, 3,459,923.
                                                                                , is numerically -3 votes from Trump/Pence 12/31/2020
                 (3.459923/((EXP(1)-1.61803399)^(1/4))) =         3.378266 Pennsylvania vote count, 3,378,263.


                 3.            Denied. See the answer to Paragraph-2.

                 4.            Denied. See the answer to Paragraph-2.

                               Furthermore, RICO applies to a broad range of conduct, often occurring over

                          an extended period of time and involves numerous people or entities, which is

                          asserted in the cause of action outlined for this category of Plaintiff’s complaint.

                               Additionally, the calculations below support more will be uncovered during

                          Plaintiff’s RICO claim than what he alleged in his complaint, as the calculations

                          below use a variation of the same logic shown in Paragraph -2, page-7, last three

                          calculations to further demonstrate there is a commonality between the math logic

                          used in the scheme that was used to configure the vote totals in Pennsylvania, and

                          our Nationwide 2020 Elections, and financial fraud conducted by companies such

                          as, but not limited to, AmTrust Financial, which when investigated further during

                          discovery will lead to identifying who the actual developers of these schemes are.


                                                         Page 8 of 17
                     Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 9 of 17



         NOTE: (0.27182818-0.161803399) can be re-written as ((2.7182818-1.61803399)*0.1), which is what Plaintiff
         refers to in his Final Amended Complaint as a decimal point maneuver. Also, be aware, below is the 2nd row of the
         table listed in the SEC’s litigation against AmTrust, Case 1:20-cv-04652 Document 1 Filed 06/17/20 Page 12 of 20

                          Total MBE              Total Reported Loss           Accumulated Year-End
Calendar Year            Adjustments             and Loss Adjustment              Balance of MBE               Total Year-End Loss Reserves
Ending (12/31)        Recorded (in 000's)         Expenses (in 000's)          Adjustments (in 000's)               Reported (in 000's)
    2010                  ($62,124)                   $471,481                       ($93,976)                          $1,263,537
                                                                                             , numerically equals the difference between (1.263537-
                           ((1-(0.27182818-0.161803399))^2) =                  0.792056 0.471481) = 0.792056
                                                                                             , numerically equals AmTrust’s $471,481 Total
             (1.263537-((1-(0.27182818-0.161803399))^2)) =                     0.471481 Reported Loss and Loss Adjustment Expenses (in 000's).
                                                                                             , numerically equals AmTrust’s $1,263,537 Total Year-
            (0.471481+((1-(0.27182818-0.161803399))^2)) =     1.263537 End Loss Reserves Reported (in 000's).
               (0.27182818-(1-SQRT(1.263537-0.471481))) = 0.161803461 , numerically equates to Phi, "1.61803399".
             ((1-SQRT(1.263537-0.471481))+0.161803399) =                   0.27182812 , numerically equates to the Constant "e", 2.7182818.
 ((0.27182818-0.161803399)+SQRT(1.263537-0.471481)) =                      1.00000006 , is about equal to “1”, i.e. 100% of value.
NOTE: AmTrust, as well as many other Public and Private Corporations also use geometrical math constants in their financial engineering, evidenced
by a (commonly used variation of a Radian multiplied by the commonly used value for (Phi Squared multiplied by a commonly referred to value for
Pi)), numerically equates to their 2010 - 471,481 Total Reported Loss and Loss Adjustment Expenses, ((360/(3.14*2))*(2.618*3.1416)) = 471.480.



                                  This next series of calculations use data from ViacomCBS week-ending

                            3/22/2021 Dark Pool Trades (that is linked to the recent Archegos Capital

                            Management collapse) to further demonstrate how the same, or similar, math

                            logic shown in Paragraph -2, page-7, last three calculations (which if you do not see

                            what that is, it is e minus a variation of Phi)   was also used in the financial engineering of

                            stock schemes linked to a recent multi-billion-dollar Hedge Fund collapse. And

                            once again, identifying commonalities between these entities will help unveil who

                            the actual developer of these vote-counting and financial fraud schemes are.

                                                                                , is numerically equal to the "321,122" trades associated with the
     (70.657155/(((2.718282-(1/0.618))*100)*2)) =                0.321122 70,657,155 Shares from ViacomCBS 3/22/2021 Dark Pool Trades.
                                                                                , is numerically only a 102 share difference from the 70,657,155
      ((((2.718282-(1/0.618))*100)*2)*0.321122) = 70.657053 Shares from ViacomCBS 3/22/2021 Dark Pool Trades.

(1/(2.718282-(((70.657155/0.321122)/2)*0.01))) =                     0.618 , is equal to the Fibonacci "618" investing value.

    ((1/0.618)+(((70.657155/0.321122)/2)*0.01)) =                2.718284 , equates to the math constant "e", 2.718282.




                                                                 Page 9 of 17
 Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 10 of 17




5.       Denied. To Plaintiff’s knowledge this is the first time a claim such as this has

     been made to the Court. And for the reason this wasn’t just a vote-rigging scheme,

     it is Treason and Coup d’état that was in the works for some time and caused him

     harm, more than any other for this matter too which this complaint doesn’t begin

     to describe, this gives him the right to make the claim listed in his second cause of

     action with the Court (Am. Complaint, ECF No. 26, ¶ 167).


6.       Denied. See (Order, ECF No. 28, ¶ 2). If Plaintiff misunderstood the Court’s

     order, it was unintended and he apologizes. And if instructed, he will redo service.


7.       Denied. Plaintiff did not file a frivolous lawsuit, it has merit, and for the most

     part, it has already been proven, therefore, Rule 11 Sanctions will not apply.

         Recall, on Oct. 24, 2020, about 10 days before the 2020 Election taking place,

     on the popular left-leaning political podcast, Pod Save America, then-candidate

     Biden openly admitted to putting together an “extensive and inclusive voter fraud

     organization”, which appears to not have been the first time.


             “Secondly, we’re in a situation where we have put together, and you guys
             did it for our administration — President Obama’s administration before
             this — we have put together I think the most extensive and inclusive voter
             fraud organization in the history of American politics.”

           Furthermore, Plaintiff would like to point out Rule 18 U.S. Code § 2382,

     misprision of treason will apply to CERTAIN DEFENDANT COUNTIES’, and

     others, who were either directly involved with this scandal or who had knowledge

     of it and chose to stay silent and did not bring it to the proper authorities attention,

     which is a duty under the Constitution, not an option, or career move.




                                   Page 10 of 17
 Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 11 of 17




8.       Denied. A reply brief will not be submitted, for the reason Plaintiff believes

     his response to Defendants motion to dismiss show that he has the standing to

     bring this lawsuit, and all of the causes of actions listed within it. However, after

     reading Defendants brief, a few things (5 points) need to be addressed for context.


         First, Plaintiff admits he found this lawsuit online using an internet search,

     then exchanged details into it, which is not proper, but it was necessary given the

     complexity of this scheme, the seriousness of the Treason and Coup d’état crimes

     that occurred, and the speed at which the analysis needed to expose this scheme

     had to be developed and brought to the Court’s attention, which the Court

     observed first-hand by monitoring all filings.


         Second, Paragraph-2 details why Plaintiff has the standing to bring this

     lawsuit, in addition, a detailed example was provided to demonstrate to all how

     each generally stated cause of action listed in his complaint will be examined

     further in discovery, then presented at trial, which should give the Court

     confidence that each the cause of action listed in this complaint is not a “theory”,

     or an exaggeration, and each cause of action will be proven in Court.


         Third, the primary purpose of this lawsuit is to expose the Treason and Coup

     d’état crimes that took place on November 3rd, 2020, which robbed Plaintiff of his

     vote. Damages are secondary, however, it should be known no one suffered more

     from the development and use of these mathematically engineered schemes than

     this Plaintiff. And to coin, the phrase “lighting struck twice”, isn’t hyperbole.




                                   Page 11 of 17
Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 12 of 17




        Further explained, the reason why Plaintiff chose to generally plead damages

    in this complaint is that they are not yet fully realized at this time. Nor does he

    know if the cover-up he experienced surrounding the untrue records at issue,

    which started around 2016, was due to him uncovering the core math logic being

    formulated to use in the 2020 vote-rigging scheme, which to deploy and use in

    2020 had to have been in development in 2016, or if it was related to the foreign

    special interest in that somewhat loosely related matter, which still needs to be

    determined before damages can be pleaded with specificity.

        Additionally, at this time Plaintiff does not yet have an idea of how to split the

    costs for the thousands of hours of analysis needed to uncover, unravel, and

    understand the methodology related to the obscure math logic that is being used to

    model and engineer these schemes (both Election and Financial), which probably

    needs to be addressed in a future hearing to decide, so costs can be distributed

    proportionally between this complaint and that somewhat loosely related matter.


        Fourth, it should be pointed out in the Defendants brief they use certain buzz

    words, such as the word “convoluted”, to describe the arithmetic calculations that

    exposed the core math logic used to configure the outcome of Pennsylvania’s 2020

    Elections, which is their opinion that is not based on reality or a credible expert

    witness report from someone familiar with this subject matter. Plaintiff also takes

    issue with the Defendants’ use of the word “theories”, which is misused, as a

    “theory” is an idea, or a set of ideas, used to explain something. The calculations

    supporting Plaintiff’s claims are not ideas, and they explain nothing. Calculations

    were only used to determine if an algorithm containing a math process based upon



                                  Page 12 of 17
Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 13 of 17




    Geometry was being used at some point during the vote-counting process that took

    place on Election night to configure the outcome.

        Furthermore, in our 2020 Election, from casting a vote (absentee or in-person)

    to counting ballots, Pennsylvania used and relied upon proprietary mechanical

    equipment to automate the Election process. And the proprietary equipment

    Pennsylvania chose to use in every County to automate our Election process,

    which again, includes ballot casting and vote-counting machines, used algorithms

    that contain a fair amount of advanced calculative math to complete those tasks.

        Therefore, Defendants insinuation Plaintiff’s use of calculations to identify

    and prove his claims is “convoluted”, and or are “theories”, isn’t proper, for it is

    an opinion that is not based on facts, or an expert witness familiar with the subject

    matter, and if the Court sides with Defendants Attorneys opinions, it will be a

    double-standard, as it is a fact the only way to uncover mathematical logic is being

    used in an algorithm, is to run arithmetic calculations against the data used in it, or

    the results generated from it, to identify the type of math being used in it. The

    only other way is to have insider knowledge or to examine the source code.

        And with this being said, and this is repetitive, but it is necessary to say once

    more, applying arithmetic calculations against data (i.e. the vote total results) that

    came out of the vote-counting/tabulation process, managed by the Secretary of

    State and local County Election Boards, to identify known, or unknown algorithms

    used in their vote-counting procedures, is not “convoluted”, or “theories”, and it

    should be allowed for the reason it left a mathematical fingerprint of the root logic

    used to configure the outcomes of Pennsylvania’s 2020 Elections that can be seen.




                                  Page 13 of 17
                   Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 14 of 17




                         And if a car thief can be convicted of auto theft for leaving a fingerprint behind in

                         the car they stole, the same standard can apply to mathematically engineered fraud.


                              Fifth, and finally, the Court should be aware this vote-rigging scheme was not

                         limited to one Election, or a particular Political Party, which does make this vote-

                         rigging scheme Treason, and a Coup d’état, that affects every citizen in our

                         Nation, not only Plaintiff. And to support this claim, below, are more calculations

                         being submitted to show Massachusetts Democratic Senate Primary Election

                         between Joseph P. Kennedy III, (seen as an influential person in the anti-

                         vax/autism movement), and Edward J. Markey, (seen as a supporter of the current

                         establishment) election results also interconnect with math constants, and or logic,

                         which proves their race was also configured, and further supports vote-rigging is a

                         systemic problem in our country that has to be addressed, which is another reason

                         as to why this lawsuit should be allowed to continue.

                        ((10-(2.618^2))/(3.60/1.618)) = 1.413986
                     (0.782694+0.629359+0.001935) = 1.413988 Also, keep in mind: (0.782694/(1-0.782694)) = 3.60…
                                                                          , is 2 votes from the total votes Markey received in his 2020
(((10-(2.618^2))/(3.60/1.618))-(0.629359+0.001935)) = 0.782692 Massachusetts Senate Democratic Primary win against Kennedy.
                                                                          , is -2 votes from the total votes Kennedy received in his 2020
(((10-(2.618^2))/(3.60/1.618))-(0.782694+0.001935)) = 0.629357 Massachusetts Senate Democratic Primary loss against Markey.
                                                                          , is 2 votes from the number of votes “Other/write-in” received in
(((10-(2.618^2))/(3.60/1.618))-(0.782694+0.629359)) = 0.001933 Massachusetts 2020 Senate Democratic Primary.
    ((10-(2.618^2))/(0.782694+0.629359+0.001935)) = 2.224967 , is the Reflex of the Golden Angle, stated as (3.60/1.618) = 2.224969.
                                                                          , is ((100% of value, stated here as "10", less the commonly referred
     ((0.782694+0.629359+0.001935)*(3.60/1.618)) =           3.14608 to value for Phi Squared), Squared), (10-(2.618^2)) = 3.14608.


                  WHEREFORE, the Plaintiff respectfully request that this Court deny the CERTAIN

                  DEFENDANT COUNTIES’ motion to dismiss Plaintiff’s lawsuit, in accordance with

                  the attached proposed order.



                                                          Page 14 of 17
 Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 15 of 17




Dated: 5/9/2021                                      /s Ercole A. Mirarchi




CC: Molly E. Meacham, PA I.D. No. 318272
mmeacham@babstcalland.com

CC: Elizabeth A. Dupuis, PA I.D. No. 80149
bdupuis@babstcalland.com

CC: Edward D. Phillips, PA I.D. No 322402
ephillips@babstcalland.com




                                Page 15 of 17
       Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 16 of 17




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERCOLE A. MIRARCHI,                                :      Civil Action
                                                   :
             Plaintiff,                            :
                                                   :
      v.                                           :      No.: 5:21-CV-126
                                                   :
KATHY BOOCKVAR, et al.,                            :
                                                   :
             Defendants.                           :
                                                   :      Judge Jeffrey L. Schmehl



                                      CERTIFICATE OF SERVICE


             The undersigned hereby certifies that a true and correct copy of the foregoing
      Plaintiff’s Response to Certain Defendant Counties’ Motion to Dismiss Amended
      Complaint was filed electronically and served via the Court’s CM/ECF system, pursuant
      to the Federal Rules of Civil Procedure. The undersigned further certifies that a copy of
      the forgoing Plaintiff’s Response to Certain Defendant Counties’ Motion to Dismiss
      Amended Complaint was electronically mailed to Counsel for Defendants, Centre
      County Board of Elections, Dauphin County Board of Elections, and Lackawanna County
      Board of Elections at the email addresses listed below:


                                          Molly E. Meacham
                                          PA I.D. No. 318272
                                      mmeacham@babstcalland.com

                                           Elizabeth A. Dupuis
                                            PA I.D. No. 80149
                                        bdupuis@babstcalland.com

                                             Edward D. Phillips
                                             PA I.D. No 322402
                                        ephillips@babstcalland.com


                                                                          /s/ Ercole A. Mirarchi



                                         Page 16 of 17
       Case 5:21-cv-00126-JLS Document 38 Filed 05/10/21 Page 17 of 17




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERCOLE A. MIRARCHI,                                :       Civil Action
                                                   :
             Plaintiff,                            :
                                                   :
      v.                                           :       No.: 5:21-CV-126
                                                   :
KATHY BOOCKVAR, et al.,                            :
                                                   :
             Defendants.                           :
                                                   :       Judge Jeffrey L. Schmehl




                                                   ORDER



            AND NOW, this ___ day of May, 2021, it is hereby ORDERED that Defendants
            CERTAIN DEFENDANT COUNTIES’ MOTION TO DISMISS PLAINTIFF’S AMENDED
            COMPLAINT is DENIED.


                                                  IT IS SO ORDERED:




                                                  _____________________________________
                                                   Schmehl, J.




                                         Page 17 of 17
